Citation Nr: 0513733	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 15, 1998 
for the assignment of a 40 percent evaluation for 
spondylolisthesis of the lumbosacral spine, L1-S1, with disc 
space narrowing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran had active military service in the Army from July 
1973 to April 1979. 

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision rendered by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased 
evaluation from 10 percent to 40 percent for service-
connected spondylolisthesis, lumbosacral spine, L1- S1, with 
disc space narrowing, and assigned an effective date of 
October 31, 2000, for that increased evaluation.  The veteran 
filed a timely notice of disagreement concerning the assigned 
effective date in May 2001.  After the veteran was issued a 
statement of the case (SOC) by the RO in January 2002, he 
then submitted a timely substantive appeal later that same 
month.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in July 2002.  Thereafter, the DRO granted an 
effective date of January 15, 1998, for the 40 percent 
evaluation for service-connected spondylolisthesis, 
lumbosacral spine, L1-S1, with disc space narrowing.  The 
veteran continues to disagree, arguing that an earlier 
effective date should be assigned.

In August 2003, the Board remanded the veteran's claim for 
actions consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Thereafter, the RO issued a supplemental statement of the 
case (SSOC) to the veteran in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran's appeal was certified to the Board in March 2005 
and he was notified by a letter from the RO of that 
certification during the same month.  That correspondence 
also notified him that he had 90 days to submit additional 
evidence to the Board concerning his appeal.  See 38 C.F.R. § 
20.1304(a) (2004).  The veteran then submitted additional 
evidence received by the RO in late November 2004 and by the 
Board in late March 2005, including a November 2004 statement 
from the veteran's employer as well as sick leave award and 
balance notifications dated in February 1991, September 1991, 
and August 1995.  

A waiver of RO consideration of this evidence is not of 
record.  In addition, the veteran submitted a March 2005 
statement with the additional evidence requesting that his 
appeal be returned to the RO for consideration of additional 
evidence not previously considered prior to certification of 
the appeal to the Board.  Consequently, the veteran's appeal 
must be referred to the RO for initial consideration of the 
additional evidence associated with the file after issuance 
of the November 2004 SSOC.  See 38 C.F.R. § 20.1304 (2004), 
as amended by 69 Fed. Reg. 53,807 (September 3, 2004).

In view of the foregoing, this case is REMANDED for the 
following:

If the veteran's claim of entitlement to 
an earlier effective date prior to 
January 15, 1998 for the assignment of a 
40 percent evaluation for 
spondylolisthesis of the lumbosacral 
spine, L1-S1, with disc space narrowing 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since November 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



